Citation Nr: 0021338	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
duodenal ulcer with gastrectomy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946, and from September 1950 to December 1951.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which the RO denied claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and entitlement to an increased rating for 
service-connected duodenal ulcer with gastrectomy, evaluated 
as 40 percent disabling.  A timely notice of disagreement was 
received only as to the denial of the claim for an increased 
rating.  Therefore, the issue of entitlement to service 
connection for PTSD is not before the Board at this time.


FINDING OF FACT

The veteran's duodenal ulcer with gastrectomy is productive 
of subjective complaints of nausea, sweating, fatigue, and 
uncontrolled diarrhea, but not malnutrition, hypoglycemia, 
anemia or weight loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
duodenal ulcer with gastrectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7308 (1999).






REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
duodenal ulcer with gastrectomy is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran is seeking 
an increased rating, an assertion of an increase in severity 
is sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the VA outpatient reports dated between 1997 
and 1999, and the VA examination reports dated in July 1998 
and June 1999, the Board finds that the evidence of record 
allows for proper review of the veteran's claim and that no 
useful purpose would be served by remanding the veteran's 
claim for further development. 

The veteran filed his current increased rating claim in June 
1998.  In November 1998, the RO denied the veteran's claim 
for a rating in excess of 40 percent for a service-connected 
duodenal ulcer with gastrectomy.  The veteran has appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was granted service connection for a duodenal 
ulcer in an April 1953 rating decision.  Various evaluations 
have been assigned over the years for the service-connected 
ulcer disability which has been rated as 40 percent disabling 
since May 1989.

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1999). 

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(1999).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The RO evaluated the veteran's duodenal ulcer with 
gastrectomy as 40 percent disabling under the criteria for 
postgastrectomy syndromes, as provided in 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7308.  Under DC 7308, a 40 percent 
rating is warranted for moderate postgastrectomy syndrome, 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating is warranted 
where the condition is severe; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.

The veteran's medical records are remarkable for a report 
from Euclid General Hospital, dated in April 1975, which 
notes that he underwent a subtotal gastrectomy with Billroth 
II anastomosis and vagotomy.  

A review of transcripts of the veteran's personal hearings, 
held in May 199p and June 2000, and his written statements, 
shows that the veteran complains that he has uncontrollable 
diarrhea at least three times per week, as well as 
hypoglycemia, weight loss, fatigue, nausea, sweating, dumping 
syndrome.  He further stated that he must live on a highly 
restricted diet.  

A VA examination report, dated in July 1998, shows that the 
veteran complained of diarrhea and nausea.  He denied having 
any vomiting or bleeding.  There was no abdominal pain.  He 
said he could not eat fruits or tomatoes, and that he ate 
four small meals per day.  On examination, he was 5'11" and 
weighed 172 pounds.  The abdomen was flat, with no 
organomegaly.  No leakage of stool was noted.  The diagnosis 
was status post surgery, subtotal gastrectomy for duodenal 
ulcer in 1975, history of bowel movements more than once a 
day, and normal examination of the abdomen and anorectal 
area.  An accompanying upper GI (gastrointestinal) report, 
dated in August 1998, notes that the proximal half of the 
stomach remained with good function and anastomosis with 
prompt passage of the barium into the small intestine.  The 
impression noted evidence of previous surgery with partial 
gastric resection, that the anastomosis functioning well, 
that there was no ulcer and that a lucid area in the retained 
portion of stomach which was thought to be either food or a 
questionable defect.  

A VA examination report, dated in June 1999, shows that the 
veteran complained of diarrhea about four times per week, 
nausea, dumping syndrome, a feeling of fullness, and 
bloating.  He reported that he had weight loss.  
Specifically, he reported that he used to weigh between 200 
and 225 pounds, but that he now weighed 173 pounds.  He 
reported receiving monthly injections of vitamin B-12.  The 
examiner noted that there was no history of vomiting, 
hematemesis or melena.   On examination, the veteran was 
5'11" tall and weighed 173 pounds.  He was "fairly well 
nourished," and the abdomen was soft and supple.  There was 
no organomegaly, no tenderness, and bowel sounds were active.  
The examiner noted that there was no recurrent ulcer disease, 
but that the veteran did have weight loss and anemia.  
Laboratory results showed hemoglobin of 12.5.  The diagnosis 
was residuals postoperative gastric resection with dumping 
syndrome, weight loss and anemia.

VA outpatient treatment reports, dated between 1997 and 1999, 
are remarkable for complaints of diarrhea and breathlessness, 
a past medical history of "borderline anemia," and 
indications that the veteran received B-12 shots on about a 
monthly basis.  Recorded weights ranged between 171 and 180 
pounds.  The impressions included probable dumping syndrome, 
subjective sense of breathlessness, "exaggerated gastrocolic 
reflex-functional bowel complaints." 

The Board finds that a rating in excess of 40 percent for 
duodenal ulcer with gastrectomy is not warranted.  In this 
case, there is no evidence of recurrent ulcer disease.  The 
August 1998 upper GI report indicates that his stomach has 
good function and anastomosis with prompt passage of the 
barium into the small intestine.  He is not shown to have 
vomiting, hematemesis, melena or hypoglycemia.  As for weight 
loss, although the diagnosis in the June 1999 VA examination 
report notes weight loss, this appears to have been based 
solely on the veteran's accounts of his medical history.  In 
particular, although the veteran asserted to the June 1999 VA 
examiner that he had weighed 200 to 225 pounds, a review of 
VA examination reports dating as far back as ten years do not 
show such weight.  Specifically, a March 1989 VA examination 
report notes that he weighed 176 pounds, and an October 1990 
VA examination report shows that he weighed 184 pounds.  As 
for the more recent medical evidence, the VA outpatient 
treatment and examination reports show that he is 5'11" 
tall, and that his weight has ranged from 171 to 180 pounds.  
Accordingly, the evidence does not show sustained weight 
loss.  See 38 C.F.R. § 4.112.  With regard to anemia, this 
appears to be in good control, as outpatient treatment 
reports show that the veteran is receiving B-12 shots on a 
monthly basis, and the June 1999 VA examination report shows 
that his hemoglobin was 12.5.  See e.g., 38 C.F.R. § 4.117, 
DC 7700 (1999) (noting that a noncompensable rating is 
warranted for anemia where hemoglobin is 10 gm/100 ml or 
less).  Finally, with regard to the veteran's complaints of 
diarrhea, although he may have a history of bowel movements 
more than once a day, the VA examination reports show that 
there is no evidence of leakage of stool, and that 
examination of the abdomen and anorectal area was normal.  
Based on the foregoing, the Board finds that the veteran's 
duodenal ulcer with gastrectomy is properly rated as 40 
percent disabling under 38 C.F.R. § 4.114, DC 7308.

The Board notes that while, there is some evidence of the 
symptoms required for a 60 percent rating, specifically, 
there is evidence of nausea, sweating, circulatory 
disturbance after meals, and diarrhea, the Board has 
determined that the preponderance of the evidence is that the 
veteran's duodenal ulcer with gastrectomy more nearly 
approximates the criteria for a 40 percent rating.  In this 
case, there was little or no evidence of material weight 
loss, hematemesis, melena with moderate anemia, hypoglycemia, 
malnutrition, or other symptom combinations productive of 
severe impairment of health, or other evidence to support an 
increased evaluation.  Accordingly, the Board concludes that 
the veteran's duodenal ulcer with gastrectomy is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 40 percent under DC 7308.  See 38 C.F.R. § 4.7.

As for the possibility of a higher rating under another 
diagnostic code, a 60 percent rating is warranted for a 
duodenal ulcer when the impairment is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(1999).

For a marginal (gastrojejunal) ulcer a 100 percent rating is 
warranted for pronounced symptoms; periodic or continuous 
pain unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and weight loss. 
Totally incapacitating.  A 60 percent rating requires severe 
symptoms which are the same as pronounced with less 
pronounced and less continuous symptoms with definite 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7306 (1999).

For a hiatal hernia, a 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346 (1999).

Here, the medical evidence shows that the veteran's anemia is 
well controlled with monthly B-12 shots, with no current 
evidence of anemia, and there is little or no evidence of 
pain, vomiting, continuous active ulcer disease, hematemesis 
or melena, or weight loss (or other symptom combinations) 
productive of definite (or severe) impairment of health. A 
rating in excess of 40 percent is not warranted under DCs 
7305, 7306 or 7346. 

Applying the applicable laws, regulations, and rating 
criteria to the facts of this case, it is the decision of the 
Board that the preponderance of the evidence is against the 
claim for a rating in excess of 40 percent for the veteran's 
duodenal ulcer with gastrectomy.  38 C.F.R. § 4.114, DC 7308; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 (1991).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 40 percent for duodenal ulcer with 
gastrectomy is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

